In an action to recover damages for personal injuries, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), entered October 27, 1999, as, upon re-argument, adhered to its prior determination in an order entered June 7, 1999, granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, it was incumbent on the plaintiff to come forward with admissible evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). While the plaintiff presented evidence that he sustained a herniated disc as a result of the accident, he failed to provide objective evidence of the extent or degree, and duration, of the alleged physical limitations resulting from the injury (see, Guzman v Michael Mgt., 266 AD2d 508). Therefore, the Supreme Court *623properly granted summary judgment to the defendants (see, Licari v Elliott, 57 NY2d 230). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.